INZER, Justice:
Appellant Paul Shelton was convicted in the Circuit Court of Jackson County of the sale of lysergic acid diethylamide (LSD) and sentenced to serve five years in the State Penitentiary. After carefully considering the errors assigned by appellant, we find them to be without merit, except the sentence imposed is in excess of the maximum permitted by law.
We pointed out in Kyzar v. State, 271 So.2d 390 (Miss.1972); Moore v. State, 264 So.2d 414 (Miss.1972), and Fisher v. State, 264 So.2d 832 (Miss.1972), the maximum punishment that could be imposed upon a person convicted for the sale of LSD was not more than four years imprisonment, or a fine of not more than $2,000, or both.
This case is affirmed as to the conviction, but remanded for the imposition of such sentence as the trial court may deem appropriate, not to exceed the maximum allowed by law.
Affirmed and remanded.
RODGERS, P. J., and ROBERTSON, WALKER and BROOM, JJ., concur.